UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-145507 OMNIMMUNE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-3128407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4600 Post Oak Place, Suite 352, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 622-8400 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 15, 2009 there were 8,814,921shares of the issuer’s common stock outstanding. Table of Contents OMNIMMUNE HOLDINGS, INC. and Subsidiaries Quarterly Report on Form 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and March 31, 2008 5 Consolidated Statement of Stockholders’ Deficiency as ofJune 30, 2009 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and June 30, 2008 18 Notes to Consolidated Financial Statements 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Table of Contents EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references below in this Current Report to “we,” “us,” “our” and the “Company” are to Omnimmune Holdings, Inc., a Delaware corporation.Omnimmune Holdings, Inc. was originally incorporated on February 22, 2007, in the State of Nevada under the name Roughneck Supplies, Inc., and upon a merger with and into Omnimmune Holdings, Inc. effective August 6, 2008, the Company changed its domicile to Delaware.Further, on August 7, 2008, Omnimmune Corp., a Texas corporation, merged with and into the Company’s wholly owned subsidiary and Delaware corporation, Omnimmune Acquisition Corp., after which Omnimmune Acquisition Corp. changed its name to Omnimmune Corp. (the “Merger”).Prior to the Merger, the Company was a shell company and Omnimmune Corp. was considered the acquirer for accounting purposes in the transaction.As a result the historical financial statements included in this report are those of Omnimmune Corp., the Texas corporation.Unless otherwise indicated, all financial and business information contained in this Current Report relates exclusively to the business and financial affairs of Omnimmune Holdings, Inc. and its subsidiaries. 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets (Unaudited) (Audited) Current assets Cash and cash equivalents $ $ Prepaid insurance - Total current assets Liabilities and stockholders' deficiency Current liabilities Accounts payable and accrued liabilities Line of credit Accrued interest Cash advance Notes payable - current portion , net - Accounts payable and accrued liabilities-related party Accrued interest- related party Notes payable due to related parties, net - Total current liabilities Long term portion of notes payable - net Long term portion of notes payable, due to related parties, net Total liabilities Commitments and contingencies - - Stockholders' deficiency Common stock, $0.0001 par value; 50,000,000 shares authorized; 8,814,921 shares issued and outstanding for both periods Additional paid-in capital Common stock subscribed - Deficit Accumulated during the Development Stage ) ) Total stockholder's deficit ) ) $ $ See notes toconsolidated financial statements. 4 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS
